 PLUMBERS LOCAL 305 (STONE & WEBSTER)57United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry,Plumbers Local No. 305 (Stone & Webster En-gineering Corp. and Eastern Connecticut Me-chanical Contractors Association, Inc.) andShane Phelan. Case 39-CB-660October 18, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSHIGGINS AND DEVANEYOn May 8, 1989, Administrative Law JudgeJulius Cohn issued the attached Supplemental De-cision and Order The Respondent filed exceptionsand a supporting brief, the General Counsel filedan opposition, and the Charging Party filed cross-exceptions 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the supplemental deci-sion and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,2 and conclusions and to adopt the recom-mended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, United As-sociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry, Plumbers LocalNo 305, its officers, agents, and representatives,shall take the action set forth in the Order'Counsel for the Charging Party filed cross-exceptions on behalf ofchscriminatees Donald Fitzgerald and Mark Cotton2 The Respondent has excepted to some of the judge's credibility find-ings The Board s established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsWe adopt the judge s finding that Andy Hodge is a representative em-ployee for purposes of constructing a backpay formula in this case TheRespondent challenged this, arguing that the only reason Hodge, aplumber, was referred on May 6, 1985, was that he was a "minority Wenote, however, that dispatcher Terrence Quinn admitted that he did notinquire into the minority status of everyone who signed the out-of-workbook, thus making suspect his contention that he used minority status as abasis for his referral choicesRita C Lisko, Esq and Burton S Rosenberg, Esq , for theGeneral CounselBurton S Rosenberg, Esq , of New Haven, Connecticut,for the RespondentLeon M Rosenblatt, Esq , of West Hartford, Connecticut,for the Charging PartySUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJuLuis Cowsl, Administrative Law Judge On Novem-ber 7, 1986, the National Labor Relations Board issuedits Decision and Order (282 NLRB 83), directing UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry, Plumbers Local No305 (Respondent), to make whole Shane Phelan, MarkCotton, and Donald Fitzgerald for their losses resultingfrom the unfair labor practices found to have been com-mitted by Respondent The parties, being unable to agreeon the amount of backpay due to these individuals underthe terms of the Board's Order, the officer in charge forthe then Subregion 39 issued a backpay specification,dated August 31, 1987 Respondent filed an answer andamended answer to the specification Thereafter at thehearing on September 7, 1988, the Regional Director forRegion 34 issued an amended backpay specificationA hearing was held before me at Hartford, Cornecti-but, on September 6 and 7, 1988 All parties submittedbriefs, which have been carefully considered on theentire record in the case and on my observation of thewitnesses, I make the followingFINDINGS OF FACTA BackgroundAt the outset it should be noted that the Board, in itsOrder, clarified the Remedy, "to require the Respondentto make Phelan, Cotton, and Fitzgerald whole for earn-ings and benefits from jobs they would have obtained,absent discrimination by the Respondent, between Febru-ary 27 and June 25, 1985, including any job commencingduring that period which continued beyond June 25,1985" However, the General Counsel's amended back-pay specification provides that the backpay period foreach of the named discnminatees began on May 6, 1985,contending that is the date on which each of them wouldhave been referred to work for Stone & Webster Engi-neering Corp (Stone & Webster) at its Millstone Projectin Waterford, Connecticut In addition the GeneralCounsel contends that these jobs would have continueduntil September 30, 1985, at which time Stone & Websterreduced its work force Respondent claims that none ofthe discnminatees would have been referred on May 6,1985, that the employee selected by General Counsel as arepresentative employee was not really representative,and as to each individual discnmmatee, Respondent alsomakes various contentions concerning mtenm earningsset forth in the amended specification I shall first discussthose issues applicable to all of the discnminatees, andthen deal with issues such as interim earnings, and searchfor employment, individually with each of the discnmin-ateesB The Method of ComputationIn computing the total backpay due to each discnmin-atee, the Regional Office employed a formula which uti-lizes a representative employee Respondent maintains anout-of-work book, an inspection of which indicates that297 NLRB No 7 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIf the three discnminatees had been permitted to signthat book on February 27, their names would appearbefore a Paul Russ' Russ' and another individual namedRichard Brooks were referred to Stone & Webster onJune 10, 1985 However eight people were referred onMay 6 1985 and on the following day May 7, AndyHodge was also referred It appears that the eight mdividuals referred on May 6 were all classified as pipefitters but Hodge was a plumber Inasmuch as the threediscnminatees were all plumbers the compliance officerreasoned that Hodge should be considered as therepresentative/employee in this instance Moreover onthe basis of the payroll records the compliance officerwas able to determine that Hodge s wages were a medianamong the nine employees referred on May 6 and 7 Inaddition he was able to check that if Hodge was notused and he had instead chosen the eight referrals onMay 6 and averaged their pay the resulting figurewould be within a dollar or thereabouts of Hodge s earningsRespondent disputes this designation of Hodge as arepresentative employee on the basis that Hodge was aminority employee and would not have been referredexcept for that reason, m view of the fact Stone & Webster s request was for pipefitters and not plumbersTherefore it argues that the three discnmmatees beingplumbers would not fit the request made by Stone &Webster Respondent further contends that Hodge wasonly referred because Stone & Webster constantly requested that if any minorities or women were availableRespondent should refer them no matter what their classificationRespondent relied on the testimony of Terrance Quinnwho, at the time in question, was business manager ofRespondent as well as the dispatcher named in the collective bargaining agreement Quinn stated that the Millstone job of Stone & Webster lasted for about 13 yearsand at times employed as many as 1460 people from theUnion His own local had a membership of only about550 but the others came from locals situated all over thecountry He also stated that at times Stone & Websterdid not distinguish between plumbers and pipefitters andat times they did However, he said that in the latesummer of 1984 Stone & Webster started laying offsome people and became more selective as to which skillthey needed Further he said that in May 1985 Stone &Webster wanted instrumentation fitters Therefore heclaims that on May 6 and 7 he sent only those withsteamfitter/pipefitter licenses except for Hodge Quinnsaid that his present recollection of the telegrams hewould receive was that they requested pipefitters In addition it appears that the telegrams all had the routine requests for minority or women, if available On the otherhand he indicated that every telegram used the same language regarding minorities and almost all of them askedfor pipefitters Quinn also conceded that Russi a plumber, was sent to Stone & Webster on June 10 1985 aswell as another individual Richard Brooks who signedthe out of work book as a plumber and was sent on thesame date Neither of them was a minority personGeorge Hendry general foreman for pipefitters atStone & Webster, testified on behalf of Respondent Hesaid that he would make requests for employees duringthe period in question based on what the area supervisorsapparently needed and would tell him to obtain He alsostated that in May 1985 requests were being made for instrumentation people plus some plumbing otherwiseneeded in the control building He also said that noplumbers were assigned to instrumentation work in May1985 but prior to that date plumbers who could do thework were used on instrumentationOn this point the compliance officer testified that inthe course of his investigation he had been informed bycounsel for Stone & Webster that it did not make anydistinction between plumbers and pipefitters Moreover,the documents supplied to him showed that all the employees referred were classified by Stone & Webster aspipefitters including Hodge and Russi whom we knowto be plumbers I am inclined to discredit the testimonyof Quinn who vacillated frequently regarding these matters Based on my own observation, I have no reason todepart from the finding of the administrative law judgein the underlying proceeding that Quinn s testimony wasnot credible And it may be noted at that hearing Quinntestified that every call from Stone & Webster was a request for pipefitters and/or pipefitter welders At thattime Quinn also said that the Company would never askfor plumbers, but never refused any and he would sendwhomever was availableAs for Hendry s testimony it appears he was Just ageneral foreman who would call the Respondent for referrals based on whatever the area supervisors told himOther than he, no one from Stone & Webster of anyhigher echelon or authority appeared or testified at thehearing The only other contact with Stone & Websterin this record stems from the compliance officer s testimony regarding his conversation on this matter with itscounsel Since it appears that Hendry came voluntarily,and stated that he was a retired member of RespondentLocal 305 I find that his testimony if not slightly biasedat least was not sufficiently reliable Perhaps most important with respect to the claim that Stone & Webster didnot want plumbers it must be noted that besides the referral of Hodge a plumber subsequently on June 10,Russi and Brooks both plumbers, were referred Basedon this record concerning the referrals on May 6 7 and8, I find that Respondent has not established its contention that the referrals on these dates were solely restricted to pipefittersThere remains Respondent s other contention thatHodge should not be considered as representative, because the only reason for his referral was his minoritystatus We are not engaged in any proceeding regardingaffirmative action or minority rights There is no problem with Hodge having been referred either as a mmonty or for any other reason The fact remains that Hodgeis a plumber and by chance, the total of his earnings asderived from payroll records was the median among thenumber of people referred on May 6 and 7 Accordingly,I find no reason why in those circumstances GeneralCounsel cannot use his earnings as representativeWith regard to my finding as to the formula employedby the Compliance Officer which involves selection of a PLUMBERS LOCAL 305 (STONE & WEBSTER)59representative employee, it must be noted that a discn-minatee is entitled to receive what he would have earnedhad he been referred by Respondent in compliance withthe Board's Order Of course it is understood that thegross earnings would be reduced by his interim earningsThis is a broad principle not simple in its applicationThere is no formula that would measure an exact figuresince the discnminatees did not actually work during theperiod Therefore "the Board is vested with a wide dis-cretion in devising procedures and methods which willeffectuate the purposes of the Act" NLRB v Brown &Root, Inc , 311 F 2d 447, 452 (8th Cir 1963) The formu-la employed by the General Counsel, a representativeemployee whose earnings are utilized through the back-pay period has been often approved by the Board SeeJ H Rutter-Rex Mfg Co, 158 NLRB 1414 (1966) I findthat its employment in this case is reasonable and properMoreover, I find no merit to Respondent's alternate con-tention that Russi be used as a representative employeeAside from the date of his employment, June 10, as op-posed to May 6 during which a more representativegroup of individuals were referred, Russ' should not beused because he was shortly thereafter terminated for ab-senteeism Such an employee, would scarcely be consid-ered as representativeIn view of testimony to the effect that plumbers andpipefitters were used almost interchangeably, includingmany plumbers who could do instrumentation work, Ifind that Respondent did not fulfill its burden of provingotherwise on this record, and further that May 6, 1985,should be the date of referral rather than June 10, 1985C The Individual ClaimantsThere are a number of controlling principles appliedby the Board and courts in backpay cases respecting theefforts of an individual claimant to seek work, his interimearnings and expenses incurred It is well established thatwillful loss of earnings is an affirmative defense and theburden has been described by the court of appeals inNLRB v Brown & Root, Inc. supra at 454, as followsIn a backpay proceeding the burden is upon theGeneral Counsel to show the gross amounts ofbackpay due When that has been done, however,the burden is upon the employer to establish factswhich would negative, the existence of liability to agiven employee or which would mitigate that liabil-ityIt follows that the failure of a discnminatee to make areasonable search for employment constitutes an affirma-tive defense Marlene Industries Corp v NLRB, 440 F 2d673, 674 (6th Cir 1971) A Respondent must prove thatlosses were "wilfully incurred" and a "clearly unjustifi-able refusal to take desirable new employment" Phelps-Dodge Corp v NLRB, 313 US 177, 198 (1941) An em-ployee must make a diligent or reasonable search for in-terim work NLRB v Ardium Mfg Co, 394 F 2d 420,423 (1st Cir 1968) In evaluating whether an employerhas sustained his burden "any uncertainty is resolvedagainst the wrong doer whose conduct made an uncer-tainty possible" NLRB v Miami Coca-Cola Bottling Co,360 F 2d 569 (5th Cir 1966) Other applicable principleswill appear in connection with contentions made by Re-spondent regarding specific claimants1 Shane PhelanBased on the findings above, the backpay period ofPhelan, as well as the other chscnminatees, began onMay 6, 1985, and ended on September 30, 1985 whenStone & Webster reduced its work force The specifica-tion as amended indicates that during this period Phelanhad no interim earnings A principal contention made byRespondent is that during the backpay period Phelan re-fused a certain number of referrals from local 76, hisLocal, when for a long time, he was at the top of theout-of-work list and had first choice of jobsJames Sulzinski, called as a witness by Respondent,testified that he has been business manager of Local 76since June 1985 The local has a referral hall which isnonexclusive and did not maintain records of referralsprior to July 1985 He was able to produce recordswhich covered the period from July 20 to December 24,1985 These reveal that on July 20, Phelan was offered areferral to Bristol Meyers, a company within the jurisdic-tion of Local 21, Plumbers, on July 23 to Base Mechani-cal, and on the same date, to Kay Company, or Acmat,and finally on August 20 to a job located in New YorkCity Phelan did not accept any of these referral offersWith respect to these offers, Sulzinski stated that, by hisexperience, Kay Company jobs are usually short andlasted only a week or two It appears that the samecould be said with respect to all the proposed referrals toPhelan For example, a job at Base Mechanical was re-ceived on July 15 by a member who was No 2 on thelist, and the record shows that his name appeared againnear the end of the list on July 31 Phelan, as did others,refused the New York City referral because of the dis-tance to travel from home to the work siteIn his testimony, Sulzmski pointed out that an individ-ual at the top of the list, who takes referral to a jobwhich may last only day, or slightly more, will drop toend of the list when that work is finished He also statedthat he discussed this with Phelan and agreed that heshould refuse these Jobs until a longer term position ap-peared Both of them were aware at that time that a jobwith Mattabassett, at a sewage treatment plant in Crom-well, Connecticut, which was scheduled to be openedshortly, was one that might last several years ObviouslyPhelan wished to wait for that This was also the reasonwhy no referrals were offered to Phelan during the endof August and through September Another compellingreason was the fact that Sulzmski told Phelan he wouldreceive the job of steward at the Mattabassett job whichwould ensure his working there for a lengthy periodAs to the Bristol Meyers' referral offer on July 20, thiswas in Local 21 jurisdiction, which pays a somewhatsmaller wage rate than does Local 76 In addition,Phelan testified he had been informed by Sulzinski that ifhe turned down the Bristol Meyers job, it would begiven to Fitzgerald who had a family while Phelan wasunmarried Moreover, at Bristol Meyers, the contractorthere, named Natkm, had refused employment to Phelan 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDseveral times The latter discussed this with Sulzmski andthey agreed it would be futileCameron Champlin the current Business Manager forRespondent Local 305, testified that the records indicated Phelan turned down a job on July 12 because it wasfor 75 percent of the contract rate Phelan himself testifled, concerning this refusal, that the offer was given bytelephone from Quinn who, interestingly enough saidthat It was an instrumentation job Quinn mentionedthat this job was going to be worked at 100 feet in theair, and Phelan immediately turned it down At the hearing he stated that he could not work at this height because of his artificial leg of which Quinn was wellaware Phelan said that Quinn laughed and hung upAs to the refusal by Phelan to accept what were obviously very short term jobs of perhaps at most 2 or 3weeks and probably shorter while awaiting assignmentto a job at Mattabassett as steward which could possiblylast several years, I find this to be a reasonable decisionin the circumstances The fact that a longer term job didnot materialize during the backpay period is of courseno fault of Phelan A discnmmatee may legitimatelyrefuse a referral if he can reasonably expect to obtainemployment in the future which would clearly be abetter opportunity See Miami Coca Cola Bottling Cosupra It is also noted that his choice in these instanceswas agreed by the business manager of the Union Accordmgly, I find no ment in Respondent s contentionthat Phelan removed himself from the labor market byrefusing to accept referrals by Local 76 See ElectricalWorkers IBEW Local 2148 (Newberry Industrial), 281NLRB 746 762 (1986)In addition I find that Phelan was not involved in awilfull loss by refusing referral to a job in New YorkCity which is quite a distance from his home This hasbeen considered a reasonable rejection particularly as inthis case where there is additionally an expectation offuture employment of longer duration Electrical WorkersIBEW Local 501 (Stone ci Webster), 266 NLRB 870(1983)Finally I find no ment to Respondent s claim thatStone & Webster would not have employed Phelan ifreferred, because of prior felony conviction It is notedthat Phelan as well as the other discnmmatees hadworked for periods of time at the Millstone site To saythat Stone & Webster would reject Phelan is speculativeMoreover Respondent is not the employer in this instance just the referral agent as it were and the onlysubstantive evidence we could have of this contentionwould come about if Respondent referred Phelan and hewas refusedIn conclusion I find that Respondent has not established willful loss of interim earnings as it has alleged,and further find net backpay due to Shane Phelan maccordance with the specification as finally amended at thehearing and as set forth in Appendix A annexed2 Mark CottonRespondent contends that the backpay period forCotton ends on July 7, 1985 This is based on the factthat Cotton retrieved his travel card from Respondent onJuly 8 1985, and further, by so doing deprived himselfof a referral shortly thereafter The reason for Cottontaking his card away from Local 305 is that a member ofa carpenter local, in Cotton s case Local 76 is allowedonly one travel card Not having obtained employmentbecause Respondent had not referred him prior to thatdate Cotton needed the card in order to obtain employment in the jurisdiction of Local 21 As it happenedafter being referred by Local 21 the employer refused tohire Cotton In this instance Cotton was only seeking tomitigate Respondent s backpay liability and could notpredict that the employer would not accept him I findthis to be a very reasonable action on his part and further find no ment to Respondent s contention on thisgroundAs in the case of Phelan Respondent also contendsthat Cotton disqualified himself from backpay by his refusal of referrals from Local 76 Dunng the penod inquestion Cotton was second to Phelan on the Local 76list, and also was referred by Local 76 on July 20 to theBnstol Meyers site in Local 21 junsdiction ActuallyCotton accepted this referral but then was refused bythe contractor there Cotton did not accept referrals byLocal 76 to Kay Company or Acmet on July 23, or onJuly to Kay Company Being second on the list andknowing that Kay Company jobs were of very short duration Cotton did not accept those referrals The nextrefusal as appears from Local 76 records was on August26 with regard to referral to a job in New York CityThereafter on September 10 Cotton did accept referralvia Local 21 to C N Flagg and worked there for apenod of timeThe same rationale with respect to these refusals byCotton to accept the particular referrals applies toCotton as with Phelan Sulzinski also testified concerningCotton s position stating that if a man near the top of thelist takes a 1 day job he goes to the bottom of the list atthe end of that day Sulzinski noted that both Cotton andPhelan had been out of work a long time and holdingout at the top of the list provided the best chance for ajob of significant duration as was contemplated at theMattabassett projectI find therefore that the refusal of a few referrals toshort penod jobs by Cotton, and in view of his havingbeen turned down by one employer and actually workedat a job to which he has been referred on September 10there is no unreasonable or willful loss of earnings on thepart of Cotton Finally I note that Respondent on thebasis of these pnor contentions argues that there shouldbe no backpay period for Cotton This flies in the face ofthe established presumption that in the event of unlawfulis charge by an employer or illegal refusal by a union torefer, some backpay is usually due Respondent has notovercome this presumption by any substantial evidence Ifind therefore that Cotton is entitled to the gross backpay less interim earnings as set forth in Appendix A annexed hereto3 Donald FitzgeraldAs it did with Phelan Respondent contends that Fitzgerald s backpay period ends on July 12 1985 when hewas referred and accepted a job with Arden Engineering PLUMBERS LOCAL 305 (STONE & WEBSTER)61which lasted about 2 weeks However, it has alreadybeen found that Fitzgerald should have been referred onMay 6 or 7 to a position which would have ended at theend of September when Stone & Webster laid off manyof its people Moreover with regard to Respondent'scontention that Stone & Webster would not have accept-ed Fitzgerald because of a prior history of absenteeism, Ihave already denied such contention on the grounds thatthis is pure speculation What occurred at one time neednot necessarily reoccur at another time, in any case, Re-spondent should have referred him and permit Stone &Webster to make the decision whether to hire himMoreover in Fitzgerald's case, the record shows that hewas also a welder, a classification even more in demandby Stone & WebsterThe record reveals very little to indicate that Fitzger-ald did not make an earnest effort to obtain employmentActually based on the records produced by Sulzinski ofLocal 76, he accepted every referral from that Localexcept two One of these was to Seabrook in NewHampshire and no evidence has been submitted to indi-cate why he did so He also refused the referral, as didthe other discnminatees, to New York City, because ofthe distance Otherwise he accepted whatever referralshe could obtain, and personally submitted records of ad-ditional employment which were not reported for onereason or another in the original specification In anyevent he was not only listed constantly on the Local 76out-of-work list, but he also applied and received unem-ployment insurance for periods of time while unem-ployed The requirements to remain eligible for unem-ployment benefits have been held to be sufficient to satis-fy the requirements to remain eligible under the ActJ H Rutter-Rex Mfg Co, 194 NLRB 19, 24 (1971) Ifind that Fitzgerald made reasonable efforts to obtainemployment during the backpay periodRespondent contends that Fitzgerald's backpay shouldbe reduced as a result of certain plumbing work he didfor Comstock & Ferry Company Fitzgerald testified thathe received rent free while residing at a premises ownedby Comstock, which would be valued at $450 permonth He also testified that he worked 2-4 hours aweek for Comstock either in the evening or at othertimes that he could fit it in Fitzgerald stated that thiswas an arrangement of long duration which existed evenprior to the backpay period The Board does not consid-er earnings from second jobs, or odd ones such as this, asamounts to be included as interim earnings This is insuch situations, as this apparently was, that they wouldbe received while the discnmmatee was employed at hisfull-time regular job Accordingly, I would exclude theComstock earnings from the interim earnings reported inthe specification Rice Lake Creamery Go, 151 NLRB1113, 1114 (1965), enfd 365 F 2d 888 (DC Cir 1966)I conclude therefore that Fitzgerald be awarded back-pay in the amount set forth in Appendix ATHE REMEDYFor the reasons described above, I find that Respond-ent's obligations to the discnmmatees herein will be dis-charged by the payment to them of the respectiveamounts set forth in Appendix A Such amounts shall bepayable plus interest to be computed in the manner setforth in New Horizons for the Retarded, 283 NLRB 1173(1987) 1The gross backpay figures in Appendix A are based onthose set forth in the Specification as amended at thehearing Appendix A states the figures for each quarterin which backpay is found to be dueIn addition the specification as amended at the hearingincluded payments to be made by Respondent to theConnecticut Plumbers and Pipefitters Pension Fund onbehalf of each discnminatee at the rate of $1 40 per hourfor each hour the discnmmatee would have workedduring each calendar quarter of the backpay period Italso provided for pension contributions to the Plumbersand Pipefitters National Pension Fund for each discn-minatee at the rate of $1 10 per hour calculated in thesame manner These contributions are set forth in Ap-pendices B and C, respectively Finally it is noted thatthe amounts and rates of these contributions have beenstipulated at the hearing to be correct as set forth in theamended backpay specificationOn the basis of the foregoing findings and conclusions,and upon the entire record in this proceeding, I issue thefollowing recommended 2ORDERThe Respondent, United Association of Journeymenand Apprentices of the Plumbing & Pipefitting Industry,Plumbers Local No 305, its officers, agents, successors,and assigns, shall make the individual discnminatees in-volved in this proceeding whole by payment to them ofthe following amounts together with interest to be com-puted in the manner set forth in the remedy section ofthis decision, and continuing until the amounts are paidin full but minus tax withholding required by Federaland state lawsShane Phelan$29,566Donald Fitzgerald22,829Mark Cotton28,213IT IS FURTHER ORDERED that Respondent pay the SUMof $4364 to the Connecticut Plumbers and PipefittersPension Fund, and the sum of $3427 to the Plumbers andPipefitters National Pension Fund These amounts are tobe divided and credited to the accounts of Shane Phelan,Donald Fitzgerald, and Mark Cotton as shown on Ap-pendices B & C, respectivelyUnder New Horizons Interest is computed at the short-term Federalrate • for the underpayment of taxes as set forth in the 1986 amendmentto 26 U S C † 6621 Interest accrued before January 1, 1987 (the effec-live date of the amendment) shall be computed as in Florida Steel Corp,231 NLRB 651 (1977)2 If no exceptions are filed as provided by Sec 102 48 of the Rules, beadopted by the Board and all objections to them shall be deemed waivedfor all purposes 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAPPENDIX ANameYr and QtrGross BackpayInterimEarningsNet InterimEarningsExpensesNet BackpayShane Phelan1985-2$11 1200$980$11 2181985-318 34800018 348Total$29 566Donald Fitzgerald1985-211 120000$11 1201985-318 348$66390$11 70911 709Total$22 829Mark Cotton1985-211 120000$11 1201985-318 3481 25501 25517 093Total$28 213APPENDIX BContributions to Connecticut Plumbers and Pipefitters Pension FundNameYr and QtrHrs Worked by Hrs Worked byHodgeDiscriminateeNet HoursHourly RateAmt DueShane Phelan1985-2405 50405 5$1 40$5681985-3706 20706 2140989Total$1 557Donald Fitzgerald1985-2405 50405 51 40$5681985-3706 2155551 2140772Total$1 340Mark Cotton1985-2405 50405 21 40$5681985-3706 264642 2140899Total$1 467APPENDIX CContributions to the Plumbers and Pipefitters National Pension FundNameHrs Worked byHrs Worked byYr and QtrHodgeDiscriminateeNet HoursHourly RateAmt DueShane Phelan1985-2405 50405 5$1 10$4461985-3706 20706 5110777Total$1 223Donald Fitzgerald1985-2405 50405 5110$4461985-3706 2155551 2110606Total$1 052Mark Cotton1985-2405 50405 5110$4461985-3706 264642 2110706Total$1152